SMITH, Judge.
On this appeal from a judgment of conviction for possession of a controlled substance, we have considered appellant’s assertion that the traffic arrest to which the search was incident was a pretext for the search, in the sense described and condemned in State v. Holmes, 256 So.2d 32 (Fla.App.2nd, 1972), cert. disch., 273 So.2d 753 (Fla.1973), and consequently that the *99search of appellant s person and the seizure of the controlled substance were unreasonable by constitutional standards. We find that appellant’s custodial arrest for driving without a license was lawful and without pretext. The search was therefore proper. Gustafson v. Florida, 414 U.S. 260, 94 S.Ct. 488, 38 L.Ed.2d 456 (1973).
Affirmed.
RAWLS, Acting C. J., and MILLS, J., concur.